Citation Nr: 0215431	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  94-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  



REPRESENTATION

Appellant represented by:  Sean Kendall, Attorney



INTRODUCTION

The veteran served on active duty in the Navy from November 
1970 to August 1974 and in the Naval Reserve from August 1974 
to September 1976.  He also had periods of active duty for 
training in the Indiana Army National Guard from August 9 to 
23, 1986; June 6 to 19, 1987; and from June 20 to 21, 1987.  

This matter originates from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for psychiatric disability.  The veteran appealed 
this determination to the Board of Veterans' Appeals (Board), 
which in May 1996 remanded the case to the RO for additional 
development.  Following the return of the case to the Board, 
the Board, in a decision dated in October 1997, affirmed the 
RO's determination.  The veteran thereupon appealed the 
Board's decision to the United States Court of Veterans 
Appeals, which is now known as the United States Court of 
Appeals for Veterans Claims (Court).  In a decision dated in 
January 1999, the Court vacated the Board's decision and 
remanded the case for further adjudication consistent with 
the Court's decision.  A copy of the Court's decision and 
copies of the briefs of the parties before the Court have 
been placed in the claims file.  

In August 1999, the Board held that new and material evidence 
had been submitted to reopen the claim for service connection 
for a psychiatric disability and remanded the case for 
additional development.



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A preexisting psychiatric disability, currently diagnosed 
as a bipolar disorder, increased in severity beyond natural 
progression during periods of active duty for training.




CONCLUSIONS OF LAW

A chronic psychiatric disability, currently diagnosed as a 
bipolar disorder, was aggravated by periods of active duty 
for training. 38 U.S.C.A. §§ 101, 1131, 1153, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.306 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case, as well as in the August 
1999 decision by the Board. In view of the determination by 
the Board in this decision, the Board finds the notification 
requirements of the VCAA have been satisfied. See Quartuccio 
v. Principi, 16 Vet.App. 183, 187 (2002). Extensive medical 
records and a medical opinion from VA physicians have been 
obtained. The veteran has not identified any additional 
evidence which would assist in deciding his claim. The Board 
finds that further development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under the conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including "active duty" and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include "full-time duty 
in the Armed Forces, other than active duty for training." 
The term "active duty for training" is defined in 38 U.S.C.A. 
§ 101(22) as including "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. 
§ 3.303(b).

Service connection may be established for a preexisting 
injury or disease based on aggravation where there is an 
increase in disability during active military service.  See 
38 U.S.C.A. § 1153.  The United States Court of Appeals for 
the Federal Circuit has held that 38 U.S.C.A. § 1153 requires 
an increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, in order to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required to 
establish an increase in disability.  See Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002).  Therefore, an increase in 
disability may not be assessed in terms of a temporary flare-
up or a passing change in symptoms.


Analysis

The veteran contends, in substance, that service connection 
should be established for a psychiatric disability since his 
psychiatric condition was aggravated while on active duty 
with the National Guard.  He maintains that he was released 
from active duty because of psychiatric problems and was 
later hospitalized for these problems.  He indicates that he 
was later discharged from the National Guard for his own good 
and that of the service.

The pivotal question in this case is whether the veteran's 
preexisting psychiatric disability underwent a permanent 
increase in severity beyond its normal progression during a 
period or periods of active duty for training.

The veteran's service medical records, which reflect that 
when he was examined for entry into service, he reported on a 
medical history form that he had been hospitalized at Our 
Lady of Peace Hospital because of working too hard and too 
long.  The examiner indicated that the veteran had had minor 
nerve problem in the past but had no problem currently.  A 
psychiatric abnormality was not found on clinical examination 
at that time.  

In May 1974, the veteran was seen in sick bay with a 
complaint of being in a daze.  He reported that someone must 
have put something in his drink while he was on leave.  He 
was referred for a psychiatric evaluation, which took place 
later the same month.  The referral indicates that he stated 
that he could not function in his work and felt that someone 
might have put drugs in his drink.  It was reported that he 
had a history of a "nervous breakdown".  On the psychiatric 
evaluation, however, he stated that he was all right.  While 
at home on leave, he felt like he would be one place, then 
find himself in another place, and not know how he got there.  
The drug in his drink was reportedly an "explanation" and 
was not a paranoid ideation implying a thought disorder.  He 
was very unconcerned about his symptoms and did not know why 
he should be seeing a psychiatrist.  The examiner 
characterized this attitude as indifference.  The examiner 
concluded:  "I suspect that this was hysterical & has now 
become ego dystonic - i.e. it won't serve to avoid coming 
back [sic].  Should consider it transient & if [it] returns 
he should be referred back or come on his own."  When the 
veteran was examined for separation from service in August 
1974, the psychiatric evaluation was reported to be normal.  

The veteran's initial claim for VA compensation benefits was 
received in July 1986, when he referred to a nervous 
condition occurring in 1969-70.  

The record reflects that the veteran was seen by VA as an 
outpatient in May 1986 for psychiatric problems.  It was 
indicated that he had had his first nervous breakdown at 
age 17 and had been hospitalized at Our Lady of Peace 
Hospital, where he was given shock treatment and diagnosed 
with schizoaffective disorder.  The veteran reported that he 
had always been nervous.  The impressions included possible 
schizoaffective disorder and possible alcohol abuse.  

The veteran was hospitalized by VA in early June 1986, and a 
diagnosis of schizophrenia, paranoid type, was entered.  He 
left the hospital against medical advice.  Psychological 
testing by VA later in June culminated in a diagnostic 
impression of schizophrenic reaction with depression.  The 
veteran was again hospitalized by VA during June and July 
1986.  At the time that he was seen in the emergency room, he 
was angry and hostile, but no hallucinations or suicidal 
ideations were elicited.  However, the veteran indicated that 
people were against him.  Various findings were recorded on 
psychiatric examination.  Diagnoses were made of 
schizophrenia, paranoid type; chronic ethanol abuse; and 
borderline personality traits.  

In August 1988, the veteran filed a claim (VA Form 21-526) 
for service connection for a nervous condition, which he said 
had its onset in about 1973.  The RO also received additional 
VA treatment reports that show that he was seen by VA for 
psychiatric problems on numerous occasions in 1987 and 1988.  
A number of diagnoses were entertained, including adjustment 
disorder with anxious mood, alcoholism, and borderline 
personality traits, but paranoid schizophrenia was the 
predominant diagnosis entered.  Treatment included the 
prescription of Stelazine.  

The evidence added to the record since the November 1988 
notification of the confirmed rating decision includes 
personnel records from the Army National Guard reflecting the 
veteran's service in the National Guard of Indiana.  These 
records show that the veteran served in the National Guard 
from June 1986 to July 1989, when he was discharged due to an 
incompatible occupation.  His National Guard service included 
periods of inactive duty training and periods of active duty 
for training from August 9 to 23, 1986; June 6 to 19, 1987; 
and from June 20 to 21, 1987.  

Also received was a report of the veteran's VA 
hospitalization in October 1988 for a possible 
schizoaffective disorder and the report of his entrance 
examination into the Army National Guard in June 1986 that 
included a report of medical history reflecting 
hospitalization for a nervous breakdown at age 17 before he 
entered the Navy.  The examiner noted this history, stating 
that the veteran was hospitalized for four weeks for a 
"nervous breakdown" in 1969 without further problems.  

The RO later received reports of the veteran's treatment at 
the Southern Indiana Mental Health and Guidance Center in 
late 1985 and his treatment at the LifeSpring Mental Health 
Center in 1990 and 1991 for psychiatric problems.  When 
hospitalized in late 1985, it was reported that the veteran 
had a history of schizoaffective disorder and was now 
decompensating with erratic behavior.  He had been abusing 
alcohol and gave a history of feeling paranoid.  He said that 
he felt that everyone was following him.  The diagnoses on 
discharge included alcohol abuse and borderline personality 
with paranoid traits.  

When hospitalized at LifeSpring in December 1990, it was 
reported that the veteran was quite bizarre in his thought 
processes on admission, was agitated, and required four-point 
constraints.  The final diagnoses were history of alcohol 
abuse and schizoaffective disorder.  When hospitalized in 
June 1991, a CT scan of the head was normal, but an 
electroencephalogram (EEG) was considered borderline.  The 
history recorded on the EEG report was that the veteran had 
engaged in bizarre behavior and had threatened to kill 
himself and others.  The final diagnoses included brief 
reactive psychosis, and the veteran was discharged on Haldol.  
A letter dated the day of discharge from Todd Bensenhaver, 
M.D., a staff psychiatrist at LifeSpring, was to the effect 
that the veteran had experienced four to five such episodes 
over the previous three to four years.  Neurological 
complications were suspected, and Dr. Bensenhaver referred to 
the veteran as a "diagnostic dilemma for us."  

The RO subsequently received a number of private medical 
records, including a report by Our Lady of Peace Hospital 
reflecting admission of the veteran in May 1969 for a 
psychiatric evaluation.  He had been erratic, irrelevant, 
disorganized and unable to function socially or vocationally 
for about a week.  It was felt that he was in an acute, 
severe schizoid disorganization and he was given four 
electroshock treatments that aborted his acute psychotic 
reaction.  He was discharged in improved condition on no 
medication with a diagnosis of depressive neurosis.  

The veteran was again hospitalized at Our Lady of Peace 
Hospital from July to September 1977.  The final diagnosis 
was paranoid personality.  He was hospitalized at that 
facility during September and October 1979, and the diagnoses 
on discharge included schizoaffective schizophrenia, excited 
type; and psychotic reaction to amphetamines.  He was 
hospitalized at Our Lady of Peace Hospital from April to May 
and from August to September 1981, and diagnoses of 
schizoaffective disorder and adjustment disorder with 
depressed mood were entered.  He was again hospitalized at 
that facility on a number of occasions in 1982 and 1984, and 
schizoaffective disorder was again diagnosed.  

VA progress notes indicate that in July 1988, the veteran was 
excused from active duty summer camp and National Guard duty 
at that time because it was felt that the added stress could 
prompt a relapse.  In August 1988, the veteran reported some 
marital problems, and later the same month, he lost his job.  
He said that he was told that he was unreliable.  

The veteran was hospitalized at a VA hospital during November 
and December 1993, and the diagnosis on Axis I was 
schizoaffective disorder.  

A statement by two acquaintances of the veteran, received in 
March 1994, reflects that the veteran had sudden mood swings 
and blackouts.  

A March 1994 statement by a service comrade was to the effect 
that in 1988, he had worked full time for the Indiana 
National Guard in the capacity of unit readiness 
noncommissioned officer.  He recalled that the veteran had 
been having some sort of mental problems during 1988 and 
could not handle the stress of his assignment in the cook 
section of the Headquarters and Headquarters Company of an 
infantry battalion.  

The veteran was treated for his psychiatric problems nearly 
continuously during 1994 and 1995.  The predominant diagnosis 
was schizoaffective disorder, although schizophrenia, 
residual type, was diagnosed when the veteran was 
hospitalized by VA in October and November 1994.  Treatment 
included a variety of medications, including Stelazine.  When 
hospitalized by VA in June and July 1995, an 
electroencephalogram and a CT scan of the head were within 
normal limits.  

The veteran was again afforded a VA psychiatric examination 
in August 1996.  His affect showed a normal, reasonable and 
full range.  He reported that he felt depressed on occasion.  
He indicated that his current symptoms were very minimal.  He 
acknowledged having a history of paranoid thoughts and 
believing people were talking about him.  It was indicated 
that there was no evidence of any kind of profound 
deterioration of his overall level of intellectual 
functioning as compared to examinations contained in his 
chart in the past.  Diagnoses were made including history of 
schizoaffective disorder and borderline personality disorder.  
The examiner noted the information regarding the veteran's 
psychiatric condition during his military service.  He stated 
that it appeared that the symptoms the veteran expressed in 
the military service were quite minimal and that it was 
difficult to describe the minimal symptomatology evident in 
military service as an "increase in severity."  The 
examiner said that it appeared that the psychotic processes 
were clearly manifested at a time prior to military service.  

Following the VA examination in August 1996, the RO received 
additional evidence, which included a report of 
hospitalization of the veteran at Our Lady of Peace Hospital 
from June to August 1969.  That report indicates that the 
veteran began decompensating within two weeks following 
discharge from the hospital the previous month and was 
hallucinating and delusional upon readmission.  He was again 
administered a course of electroshock therapy, which was 
repeated and intensified during hospitalization, and then 
gradually phased out so as to avoid confusion and amnesia.  
He was discharged from Our Lady of Peace in August 1969 with 
a diagnosis of schizophrenia, schizoaffective type.  He was 
to continue on Thorazine, 25 milligrams three times daily. 

Also received were records from LifeSpring Mental Health 
Center reflecting that the veteran's intake had been in 
November 1983 and his final interview had been in February 
1986.  The diagnostic impressions were schizoaffective 
disorder and borderline personality disorder.  Copies of the 
veteran's treatment at LifeSpring in 1990 and 1991 were also 
received.  

Finally, several reports were received subsequent to the 
Board's October 1997 decision from Dr. El-Mallakh, the 
veteran's treating psychiatrist and a faculty member at the 
University of Louisville School of Medicine.  These reports 
are dated in October 1997, April 1998, and May 1999 and 
suggest that the stress of duty in the National Guard was a 
factor in the relapse of the veteran's currently diagnosed 
bipolar illness.  In April 1998, Dr. El-Mallakh said that 
recent research evidence suggested that bipolar illness is 
stress-responsive and that there was a strong link between 
the veteran's current worsening and what he described as the 
veteran's frequent relapses in the military.  

In its remand of August 1999, the Board directed that the 
veteran be accorded a psychiatric examination. The examiners 
were requested to review the claims folder in detail, 
including the service medical records, confer, and provide an 
opinion whether it is at least as likely as not that any 
current psychiatric disability is etiologically related to 
his active service, to include whether any preexisting 
psychiatric disability underwent a permanent increase in 
severity beyond its normal progression during any period of 
active service, including any period of active duty for 
training in the Indiana Army National Guard from August 9 to 
23, 1986; June 6 to 19, 1987; and from June 20 to 21, 1987.

The report of the requested examination, conducted in 
September 2000, discloses that the current diagnosis for the 
veteran was bipolar disorder. The examiners commented that 
there was no question that his psychiatric disability had 
been aggravated over the years by his military service. In a 
March 2001 addendum to this examination report, the VA 
examiners noted that they were in agreement with the 
veteran's treating physician that his condition had been 
aggravated by stress of his military service. They noted that 
the claims folder had been reviewed. In yet another addendum, 
dated in May 2002, one of the VA psychiatrists explained that 
the question of how much of the veteran's psychiatric 
condition had been aggravated by his active duty could not be 
precisely known. It was his estimate that the amount of the 
aggravation of his bipolar disorder during active duty 
training conditions had been mild.

Basic entitlement to compensation for veterans for service-
connected disabilities derives from 38 U.S.C.A. §§ 1110, 
which provide, in part, as follows: "For disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service . . . the United States will 
pay to any veteran thus disabled . . . compensation as 
provided in this subchapter . . . ." The term "active 
military, naval, or air service" is defined to include, inter 
alia, "any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty." 38 U.S.C. 
§ 101(24) (emphasis added); see also 38 C.F.R. § 3.6(a) 
(2001). The term "active duty for training" includes, inter 
alia, certain full time duty in the Army National Guard. 38 
U.S.C. § 101(22); see also 38 C.F.R. § 3.6(c)(4). Thus, in 
order to establish basic eligibility for veterans benefits 
based upon his service in the National Guard, the appellant 
must establish that he was "disabled . . . from a disease or 
injury incurred or aggravated in the line of duty [in the 
National Guard]." See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).


In view of the above opinion by the VA psychiatrits, the 
Board finds that the preponderance of the evidence supports 
the conclusion that the veteran's current psychiatric 
disorder, a bipolar disorder, was aggravated beyond natural 
progression, at least to some degree, by his periods of 
active duty for training. Accordingly, service connection is 
in order.  


 


ORDER

Service connection for a psychiatric disability, currently as 
a bipolar disorder, is granted.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

